DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ljung et al  (US 20120268244 A1, hereinafter Ljung).

Consider claims 1, 19, and 20, Ljung discloses a method, a non-transitory computer-readable storage medium, and a system comprising: one or more processors (processors 251, 351, 801, Figs. 2, 3, and 8); and one or more computer-readable non-transitory storage media coupled to one or more of the processors (paragraph 33) and 
providing, by a tracking system, an application associated with the tracking system configured to cause a computing device to determine and send a location associated with a tracking device and an identity of the tracking device in response to the computing device receiving a signal from the tracking device (the mobile terminal (or other tag sensor) periodically receives unique Identification (ID) Information from tags coupled to moveable objects, such as a wallet, an automobile, a briefcase, a set of keys, etc. The mobile terminal can determine location information (or have location information determined), using for example GPS, which may be provided to a location service/computer server (location server) where this location information may be associated with the ID Information for each moveable object. As the location information is periodically determined, it can be used to update the location information for the moveable objects, paragraph 37); 
receiving, by a tracking system server, from a first computing device of a plurality of computing devices executing the application associated with the tracking system, a location associated with the tracking device and the identity of the tracking device (the mobile terminal (or other tag sensor) periodically receives unique Identification (ID) Information from tags coupled to moveable objects, such as a wallet, an automobile, a briefcase, a set of keys, etc. The mobile terminal can determine location information (or have location information determined), using for example GPS, which may be provided to a location service/computer server (location server) where this location information may be associated with the ID Information for each moveable object. As the location 
receiving, by the tracking system server from a second computing device of the plurality of computing devices, a request to locate the tracking device (If a user suspects that a moveable object has been lost or misplaced, the user could then access the location information, paragraph 37); and 
providing, by the tracking system server to the second computing device, the location associated with the tracking device received from the first computing device (Access is allowed to the location information associated with respective ones of the movable objects only to requestors authorized by the owner associated with the respective ones of the movable objects, paragraph 65).

Consider claim 2, and as applied to claim 1 above, Ljung discloses further comprising: storing, by the tracking system server, in a database associated with the tracking system server, the location associated with the tracking device received from the first computing device in association with an identifier for the tracking device and a time associated with receiving the location from the first computing device (While the memory 340 is shown in FIG. 3 as a data base remote from and communicatively coupled to the location service 340, it will be understood that the memory may be implemented on the computer server hosting the location service 300, paragraph 58; The mobile terminal can determine location information (or have location information determined), using for example GPS, which may be provided to a location service/computer server (location server) where this location information may be 

Consider claim 3, and as applied to claim 2 above, Ljung discloses receiving, by a tracking system server, from a third computing device of the plurality of computing devices, a location associated with the tracking device and the identifier of the tracking device, the third computing device executing the application associated with the tracking system; and storing, by the tracking system server, in the database associated with the tracking system server, the location associated with the tracking device received from the third computing device in associated with the identifier for the tracking device and a time associated with receiving the location from the third computing device (receiving a first ID information report associated with a first movable object from a first tag sensor, the first tag sensor having an associated location accuracy, receiving a second ID information report associated with the first movable object from a second tag sensor, paragraph 6)

Consider claim 5, and as applied to claim 3 above, Ljung discloses providing, by the tracking system server to the second computing device, the location associated with the tracking device received from the third computing device in addition to the location associated with the tracking device received from the first computing device (Ljung 

Consider claim 7, and as applied to claim 1 above, Ljung discloses further comprising: authenticating, by the tracking system server, an association between the second computing device and the tracking device prior to providing the location associated with the tracking device to the second computing device (The location service may only permit location information for the object to be communicated to the object's owner and secondary users permitted by the owner of the tag, paragraph 50).

Consider claim 9, and as applied to claim 1 above, Ljung discloses wherein the first computing device or second computing device is a mobile device (mobile terminal as a tag sensor, paragraph 35).

Consider claim 10, and as applied to claim 1 above, Ljung discloses wherein the tracking device comprises a transmitter for broadcasting a beacon signal and circuitry for executing instructions (short range wireless transmitter 805... may be, for example, a low power Bluetooth protocol transmitter, Fig. BA and paragraph 76; anonymous tag 855 transmits/broadcasts its encrypted tag identification 861, paragraph 79).

Consider claim 11, and as applied to claim 1 above, Ljung discloses wherein the signal from the tracking device is a communication signal (FIG. 8B is a block diagram that illustrates the format of one embodiment of a tag identification 820 prepared by a 

Consider claim 12, and as applied to claim 1 above, Ljung discloses wherein the signal from the tracking device indicates that the tracking device is in proximity to the first computing device (The range of the short range wireless transmission protocol and supporting devices assures that any such identified objects are within a close proximity of the mobile terminal 20 at the time of receipt of the tag identification by the mobile terminal 20, paragraph 51).

Consider claim 13, and as applied to claim 1 above, Ljung discloses wherein the first computing device communicates with the tracking system server via a first communication method and communicates with the tracking device via a second communication method (The ID information report is transmitted to a location service over a wide area cellular network communicatively coupled to the one of the plurality of tag sensors, paragraph 8; The tag identification is transmitted using a short range wireless protocol, paragraph 13).



Consider claim 18, and as applied to claim 1 above, Ljung discloses wherein the application associated with the tracking system is further configured to cause the computing device to determine and send the location associated with the tracking device and the identity of the tracking device without notifying a user of the computing device (As the mobile terminal 20 need not have any knowledge of the source of the received tag identification, substantially all users may collect location information for all tags that are in proximity to the tag sensors (mobile terminals 20). This collection, formatting and transmitting may be done autonomously so that it should not affect the usability of the mobile terminal 20 for the user of the mobile terminal 20, paragraph 49).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Ljung.

Consider claim 4, and as applied to claim 3 above, while  Ljung does not expressly disclose determining, by the tracking system server, that the location received from the third computing device is more recent than the location received from the first computing device; and providing, by the tracking system server to the second computing device, the location associated with the tracking device received from the third computing device instead of the location associated with the tracking device received from the first computing device, Ljung discloses that the location information is periodically determined, that it can be used to update the location information for the moveable objects, and that the location information can also include a time at which the most recently known location information for the moveable object was established (see paragraph 37). Thus, one of ordinary skill in the art would have found obvious to use the most recent location reported by a mobile terminal as an indication of the present location of a tag given that the tag might have been moved to a different location.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over in Ljung in view of Yan (US 20110234399 A1).

Consider claim 6, and as applied to claim 1 above, Ljung does not expressly disclose providing, by the tracking system server to the second computing device, an approximate distance between the first computing device and the location associated with the tracking device.

	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yan with the teachings of Ljung to simplify navigation to direct a user to the location of a lost item.

Consider claim 15, and as applied to claim 1 above, Ljung does not expressly disclose wherein the request to locate the tracking device received from the second computing device indicates that the second computing device is not communicatively coupled with the tracking device.
	In the same field of endeavor, Yan discloses  wherein the request to locate the tracking device received from the second computing device indicates that the second computing device is not communicatively coupled with the tracking device (the user interface 710 includes an alert 713 to inform the user that the local sensor associated with the home keys (and, therefore, most likely the home keys as well) has been outside 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yan with the teachings of Ljung to simplify navigation to direct a user to the location of a lost item.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ljung in view of Gutierrez (US 20140073262 A1).

Consider claim 8, and as applied to claim 1 above, Ljung does not expressly disclose wherein the providing the location associated with the tracking device to the second computing device causes a map interface to be displayed by the second computing device.
	In the same field of endeavor, Gutierrez discloses wherein the providing the location associated with the tracking device to the second computing device causes a map interface to be displayed by the second computing device (a map may be displayed and centered on the location where the tag is last seen... the subtitle may display the time that the tag was last seen, paragraph 161).
.


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ljung in view of Koch et al  (US 20050200478 A1, hereinafter Koch).

	Consider claim 16, and as applied to claim 1 above Ljung discloses wherein the request to locate the tracking device received from the second computing device indicates that the tracking device is lost (If a user suspects that a moveable object has been lost or misplaced, the user could then access the location information, paragraph 37). However, Ljung does not expressly disclose flagging, by the tracking system server, the tracking device as lost in a database associated with the tracking system server.
	In the same field of endeavor, Koch discloses flagging, by the tracking system server, the tracking device as lost in a database associated with the tracking system server (In addition, a customer (e.g., an owner or a user) can log on to the computer network and report an object missing. The network will check the database for occurrences' of the associated identification tags and monitors and will conduct a 
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Koch with the teachings of Ljung for tracking and locating objects in a less expensive manner.

Consider claim 17, and as applied to claim 16 above, Ljung discloses wherein the providing, by the tracking system server to the second computing device, the location associated with the tracking device received from the first computing device comprises: providing, by the tracking system server, a time associated with the location received from the first computing device (The location information can also include a time at which the most recently known location information for the moveable object was established. The user may refer to the time to gain further insight into where the moveable object may have been misplaced or dropped, paragraph 37).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,357,348, and over claims 1, 8, and 10 of U.S. Patent No. 9,699,612, over claims 1 and 6 of U.S. Patent No. 9,615,210, over claim 1 of U.S. Patent No. 9,961,488, and over claim 1 of U.S. Patent No.: U.S. 10,271,171.
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 generic to all that is recited in claim 15 of U.S. Patent No. 9,357,348, claims 1, 8, and 10 of U.S. Patent No. 9,699,612, claims 1 and 6 of U.S. Patent No. 9,615,210, claim 1 of U.S. Patent No. 9,961,488, and claim 1 of U.S. Patent No. U.S. 10,271,171. That is claim 15 of U.S. Patent No. 9,357,348, claims 1, 8, and 10 of U.S. Patent No. 9,699,612, claims 1 and 6 of U.S. Patent No. 9,615,210, claim 1 of U.S. Patent No. 9,961,488, and claim 1 of U.S. Patent No. U.S. 10,271,171 fall entirely within the scope of claim 1, or in other words, claim 1 is anticipated by claim 15 of U.S. Patent No. 9,357,348, by claims 1, 8, and 10 of U.S. Patent No. 9,699,612, by claims 1 and 6 of U.S. Patent No. 9,615,210, by claim 1 of U.S. Patent No. 9,961,488, and by claim 1 of U.S. Patent No.: U.S. 10,271,171.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.